

116 SRES 686 IS: Honoring the service and sacrifice of members of the United States Armed Forces, veterans, prisoners of war, and Gold Star Families.
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 686IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mrs. Loeffler submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring the service and sacrifice of members of the United States Armed Forces, veterans, prisoners of war, and Gold Star Families.Whereas the Nation owes an unmeasurable debt to those individuals who have served in the United States Armed Forces, often shouldering the burden of long periods away from home, difficult and frequently dangerous training and deployments, and inherent physical, mental, and emotional risks;Whereas the families, communities, and loved ones of members of the Armed Forces support them in countless ways, frequently making sacrifices of their own, especially Gold Star families;Whereas many who love this country have served in conflicts throughout the Nation’s history, whether volunteering so another would not have to go or answering the call when drafted, or out of a profound and selfless sense of duty, some never returning home, some still missing, and some who suffered immense hardship as prisoners of war;Whereas the Armed Forces defend the Nation against external threats, underpin the increasing safety, security, and prosperity created by a United States-led international order, and constantly contribute to the daily lives of Americans;Whereas it is a constitutional duty of the first order for the President and the Senate to provide for America’s common defense, foremost by supporting our unique All-Volunteer Force and their families;Whereas the President has requested, and the Senate has voted for, 3 consecutive pay raises for members of the Armed Forces after several years of shrinking military salaries;Whereas the Senate has passed, and the President has signed into law, landmark military private housing reform to protect military families in their homes;Whereas the Senate has passed, and the President has signed into law, a historic repeal of the Widow’s Tax to recognize the tremendous burden borne by the families of those who made the ultimate sacrifice;Whereas the Senate has passed, and the President has signed into law, significant improvements to military spouse licensing to vastly increase opportunities for military spouses and strengthen military families;Whereas the Senate has passed, and the President has signed into law, repeated expansions of military childcare and improvements to the military moving process;Whereas the Senate has passed, and the President has signed into law, honorary promotions for members of the Armed Forces who served heroically in World War II, Vietnam, and Afghanistan, as well as instituted reviews of valor medals for personnel who served in World War I;Whereas the Senate has passed, and the President has signed into law, billions of dollars of support for United States allies and partners, including lethal assistance to Ukraine against the aggression of the Russian Federation;Whereas the Senate has passed, and the President has signed into law, defense budgets that reverse the destructive effects of sequestration, restore the readiness of our combat forces, and give members of the Armed Forces the tools they need to defend America;Whereas the President authorized the successful military operation on January 3, 2020, that killed Qasem Soleimani of the Islamic Revolutionary Guard Corps of Iran, who was responsible for the deaths of hundreds of members of the Armed Forces and civilians;Whereas the President authorized the successful military operation on October 26, 2019, that killed Abu Bakr al-Baghdadi of the Islamic State of Iraq and Syria, who was responsible for direct attacks on members of the Armed Forces and the death or displacement of untold numbers of Iraqis, Syrians, and Kurds;Whereas the President authorized the successful military operation on February 7, 2018, against Russian military contractors in Syria that threatened the Armed Forces and aided and abetted the murderous regime of Bashar al-Assad; andWhereas the President was nominated for the 2021 Nobel Peace Prize for his successful efforts to create peace between Israel and the United Arab Emirates: Now, therefore, be itThat the Senate—(1)will always honor and venerate the service and sacrifice of members of the United States Armed Forces who put the security and safety of the American people ahead of their own self-interest, from those who served in World Wars I and II, Korea, to Vietnam, from the Gulf War and the Balkan conflicts to Iraq and Afghanistan, and from the frontlines of deterring China and Russia and combating terrorism to supporting American communities here at home when natural disasters strike;(2)continues to advocate for resources to ensure the Armed Forces will maintain its position as the dominant force for freedom and prosperity in the world; and(3)expresses the deepest gratitude to the Gold Star families who have suffered the loss of their loved ones in service to the Nation. 